

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
AMENDED AND RESTATED
 
 
 
 
ENERGY TRANSFER PARTNERS, L.L.C.
 
 
 
 
ANNUAL BONUS PLAN
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------








AMENDED AND RESTATED
ENERGY TRANSFER PARTNERS, L.L.C.
ANNUAL BONUS PLAN
1.
Purpose. The purpose of this Plan is to motivate management and the employees
who perform services for the Partnership and/or its affiliates and subsidiaries
to earn annual cash awards through the achievement of performance and target
goals.

2.
Definitions. As used in this Plan, the following terms shall have the meanings
herein specified:

2.1
Actual Results means the dollar amount of Adjusted EBITDA, Distributable Cash
Flow, Departmental Budget or other applicable financial measure specified for
the Budget Target(s) for a Plan Year actually achieved for such Plan Year as
determined by the Partnership following the end of such Plan Year.

2.2
Adjusted EBITDA means earnings before interest, taxes, depreciation and
amortization adjusted for non-cash compensation and extraordinary costs,
including but not limited to transactional costs.

2.3
Annual Bonus means the cash bonus paid to an Eligible Employee for the Plan
Year.

2.4
Annual Target Bonus means, for an Eligible Employee, a percentage of such
Eligible Employee’s Eligible Earnings, and shall be dependent on a number of
factors which may include but are not limited to an employee’s position title,
job responsibilities, and reporting level within the Company. The Company may,
but is not required to, specify a specific range for an Eligible Employee at any
time prior to or during a Plan Year; provided that any such range may be
adjusted from time to time or at any time in the Company’s sole discretion,
including for the applicable Plan Year.

2.5
Annual Target Bonus Pool means, for a Plan Year, the Target Bonus of the
Eligible Employees of the Company for that Plan Year.

2.6
Board means the Board of Directors of the Company.

2.7
Bonus Pool Payout Factor means the multiplier factor applied to the Annual
Target Bonus Pool to determine the Funded Bonus Pool for the applicable Plan
Year. The payout is determined by the comparison of the Budget Target(s) for the
Plan Year to Actual Results. General guidelines for the Budget Target and the
Bonus Pool Payout Factor associated with such Budget Target for a Plan Year are
set forth below, but each are subject to the sole discretion of the Compensation
Committee. The Bonus Pool Payout Factor for purposes of the Plan shall be
adjusted each Plan Year based on the specific allocation of Annual Target Bonus
Pools to each of the specified Budget Target(s). Such allocations of each Budget
Target to the total Annual Bonus Pool shall be determined on an annual basis by
the Compensation Committee. For 2018, the Adjusted EBITDA Budget Target shall
comprise 60% of the total Annual Target Bonus Pool, the Distributable Cash Flow
Budget Target shall comprise 20% of the total Annual Target Bonus Pool and the
Departmental Budget Target shall comprise the remaining 20% of the total Annual
Target Bonus Pool. While the Funded Bonus Pool will reflect an aggregation of
performance under each Bonus Pool Payout Factor the performance of Adjusted
EBITDA Budget Target shall drive calculation of the Bonus Pool, as no other
targets shall be considered unless the Adjusted EBITDA Target results is at
least 80% of its Budget Target.








--------------------------------------------------------------------------------





Adjusted EBITDA Performance Target Payout Factor Guidelines
% of Budget Target
Bonus Pool Payout Factor
>=110.0
1.20x
109.9 – 105.0
1.10x
104.9 – 95.0
1.00x
94.9 – 90.0
.90x
89.9 – 80.0
.75x
< 80.0
.0x

Distributable Cash Flow Performance Target Payout Factor Guidelines
% of Budget Target
Bonus Pool Payout Factor
>=110.0
1.20x
109.9 – 105.0
1.10x
104.9 – 95.0
1.00x
94.9 – 90.0
.90x
89.9 – 80.0
.75x
< 80.0
.0x

Departmental Budget Target Payout Factor Guidelines
% of Budget Target
Bonus Pool Payout Factor
0.0-100.9
1.00x
101.0-105.9
.90x
106.0 – 110.9
.70x
111.0-114.9
.50x
>115
.0x



2.8
Budget Target means the specific dollar amount of Adjusted EBITDA, Distributable
Cash Flow, total Departmental Budget and/or other financial measure(s)
established by the Compensation Committee for the Company for a Plan Year.

2.9
Company means Energy Transfer Partners, L.L.C., a Delaware limited liability
company. The term “Company” shall include any successor to Energy Transfer








--------------------------------------------------------------------------------





Partners, L.L.C., any subsidiary or affiliate thereof that has adopted the Plan,
or any entity succeeding to the business of Energy Transfer Partners, L.L.C., or
any subsidiary or affiliate, by merger, consolidation, liquidation, or purchase
of assets or equity, or similar transaction.
2.10
Compensation Committee means the Compensation Committee of the Company’s Board.

2.11
Departmental Budget means the specific dollar amount of general and
administrative expenses (i.e. operating budget) or operating and maintenance
expenses set for each department of Partnership and its subsidiaries. In the
case where a department head oversees multiple departments the Departmental
Budget shall be the total aggregate budget for all of his/her departments.

2.12
Distributable Cash Flow means net income, adjusted for certain non-cash items,
less maintenance capital expenditures.

2.13
Eligible Earnings means the aggregate regular earnings plus overtime earnings,
if any, received by an Eligible Employee during the Plan Year. For the avoidance
of doubt, neither distribution payments or distribution equivalent payments on
any Partnership restricted or common units nor any other bonus or sign-on
payments received by an Eligible Employee during the Plan Year shall be included
in the calculation of Eligible Earnings for an Eligible Employee.

2.14
Eligible Employee has the meaning set forth in Section 4 below.

2.15
Funded Bonus Pool means the Annual Target Bonus Pool for a Plan Year multiplied
by the applicable Bonus Pool Payout Factor for such Plan Year. The establishment
and amount of a Funded Bonus Pool is 100% discretionary and subject to the final
approval of and/or adjustment by the Compensation Committee.

2.16
Operational Safety Standards means the safety standards, training and
requirements set forth on Exhibit A hereto, which operations based Eligible
Employees are required to comply.

2.17
Partnership means Energy Transfer Partners L.P., a Delaware master limited
partnership.

2.18
Person means an individual, corporation, limited liability company, partnership,
joint venture, trust, unincorporated organization, association, government
agency or political subdivision thereof or other entity.

2.19
Plan means the Company’s Annual Bonus Plan as set forth herein, as the same may
be amended from time to time.

2.20
Plan Year means the performance (calendar) year for the measurement and
determination of the Budget Target and the calculation of Actual Results. Unless
otherwise determined by the Compensation Committee, each Plan Year shall be the
one year period commencing on January 1 and ending on December 31 of the
calendar year.

3.
Plan Guidelines and Administration. The administration of the Plan and any
potential Annual Bonus awarded pursuant to the Plan are subject to the sole
determination and discretion of the Compensation Committee. The Compensation
Committee will review the Partnership’s performance results for the designated
Plan Year, the Budget Target and Bonus Pool Payout








--------------------------------------------------------------------------------





Factor for each Plan Year and thereafter will determine, in consultation with
the Company’s Chief Executive Officer and the Company’s Chief Human Resources
Officer, whether or not and to what extent to approve the Funded Bonus Pool
under the Plan.
The Compensation Committee may delegate the responsibility for the
administration and operation of the Plan to the Chief Executive Officer of the
Company or his/her designee(s). The Compensation Committee or the person(s) to
which administrative authority has been delegated (the Committee or such person
referred to as the “Plan Administrator”) shall have the authority to interpret
and construe any and all provisions of the Plan, including the establishment for
any designated Plan Year or from time to time any Budget Targets, Budget Target
guidelines, Bonus Pool Payout Factors and/or such other economic or performance
factors as the Plan Administrator shall determine and whether and to what extent
any such targets, guidelines or factors has been achieved. Any determination
made by the Plan Administrator shall be final and conclusive and binding on all
persons.
4.
Eligible Employees. Subject to the discretion of the Compensation Committee and
such other criteria as may be established by the Compensation Committee in
general or for a particular Plan Year, all regular full-time employees providing
services to the Partnership and its subsidiaries are eligible to participate in
the Annual Target Bonus Pool for a Plan Year. No Eligible Employee shall be
entitled to receive an Annual Bonus for a Plan Year unless he or she is actively
employed by the Company (or one of its Affiliates) on the date the Annual Bonus
for such Plan Year is paid by the Company even if such payment date is after the
Plan Year.

Notwithstanding the foregoing if an Eligible Employee becomes fully disabled, in
the sole discretion of the Partnership, or dies after the completion of a Plan
Year but prior to the payment of the Annual Bonus, such Eligible Employee or
his/her estate, as applicable shall be eligible to receive such Eligible
Employee’s Annual Bonus. Additionally, in a situation where an Eligible Employee
is displaced as a result of a transaction and such transaction closes on or
after December 31 of the Plan Year but prior to payment of the Annual Bonus,
such Eligible Employee will be able to receive a bonus award even though he/she
is not employed on the date of payment of the Annual Bonus.
Employees of Sunoco LP and its subsidiaries and USA Compression Partners, LP and
its subsidiaries shall participate in the Sunoco GP LLC Annual Bonus Plan and
the USA Compression Partners, LP Annual Cash Incentive Plan, respectively and
shall not be eligible to participate under this Plan.
5.
Annual Bonus Payments for Eligible Employees. As soon as reasonably practicable
following the end of the Plan Year, management of the Company will determine the
Annual Target Bonus for each Eligible Employee. The Funded Bonus Pool from which
Annual Bonuses are paid to Eligible Employees shall equal (a) the aggregate of
the Annual Target Bonuses of all Eligible Employees multiplied by (b) the Bonus
Pool Payout Factor for such Plan Year, as determined by the Compensation
Committee after review of the performance results for the Plan year. The amount
of the Annual Bonus for an Eligible Employee from the Funded Bonus Pool shall be
determined in management’s sole discretion and shall be based on a number of
factors including an employee’s performance, length of employment and such other
factors as may be determined by management in its sole discretion, which factors
may not be the same fall all Eligible Employees. Notwithstanding the foregoing,
the Compensation Committee shall make determination of the Annual Bonus of all
of the Company’s named executive officers and such other executive officers as
may be determined from time to time.

In addition, operations based Eligible Employees shall be evaluated against the
Operational Safety Standards set forth on Exhibit A and any deviation or failure
to meet such Operational







--------------------------------------------------------------------------------





Safety Standards may result in a reduction of such Eligible Employee’s Annual
Bonus Pool of up to 25%.
In no event, shall the aggregate amount of the Annual Bonus payments for the
Plan Year exceed, in total, the Funded Bonus Pool for such Plan Year
Notwithstanding any provision herein, funds allocated under this Plan for
distribution to Eligible Employees is 100% discretionary.
6.
Amendment and Termination. The Compensation Committee, at its sole discretion,
may, without prior notice to or consent of any Eligible Employees, amend the
Plan or terminate the Plan at any time and at all times.

7.
Indemnification. Neither the Company, any participating Affiliate, nor the
Board, or the Compensation Committee, of the Company or any participating
affiliate, nor any officer or employee of the Company or any participating
affiliate shall be liable for any act, omission, interpretation, construction or
determination made in connection with the Plan in good faith; and the members of
the Company’s Board, the Compensation Committee and/or management of the Company
shall be entitled to indemnification and reimbursement by the Company to the
maximum extent permitted by law in respect of any claim, loss, damage or expense
(including counsel’s fees) arising from their acts, omission and conduct in
their official capacity with respect to the Plan.

8.
General provisions.

8.1
Non-Guarantee of Employment or Participation in the Plan. Nothing contained in
this Plan shall be construed as a contract of employment between the Company,
the Partnership and/or any of its affiliates and any employee of the Company or
any of its affiliates, and nothing in this Plan shall confer upon any employee,
including an Eligible Employee, any right to continued employment with the
Company and/or its affiliate, or interfere with the right of the Company, the
Partnership and/or its affiliate to terminate the employment, with or without
cause, of an employee, including an Eligible Employee. Nothing in this Plan
shall give any employee any right to participate in the Plan and/or to receive
an Annual Bonus with respect to any Plan Year.

8.2
Interests Not Transferable. No right, interest or benefit under the Plan shall
be subject in any manner to alienation, sale, transfer, assignment, pledge,
attachment or other legal process, or encumbrance of any kind, and any attempt
to do so shall be void.

8.3
Controlling Law. To the extent not superseded by federal law, the law of the
State of Texas, without regard to the conflicts of laws provisions thereunder,
shall be controlling in all matters relating to the Plan.

8.4
Severability. If any Plan provision or any Annual Bonus award hereunder is or
becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any person or award, or would disqualify the Plan or any
award under the law deemed applicable by the Compensation Committee, such
provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Compensation Committee, materially altering the intent of
the Plan or the award, such provision shall be stricken as to such jurisdiction,
person or award and the remainder of the Plan and any such award shall remain in
full force and effect.








--------------------------------------------------------------------------------





8.5
No Trust or Fund Created. Neither the Plan nor any award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company and its Affiliates and an employee, including
an Eligible Employee or any other person. The Plan shall constitute an unfunded
mechanism for the Company to pay bonus compensation to participants from its
general assets. No participant shall have any security or other interest in the
assets of the Company.

8.6
Headings. Headings are given to the sections of the Plan solely as a convenience
to facilitate reference. Such headings shall not be deemed in any way material
or relevant to the construction or interpretation of the Plan or any provision
of it.

8.7
Tax Withholding. The Company and/or any participating Affiliate may deduct from
any payment otherwise due under this Plan to a Participant (or beneficiary)
amounts required by law to be withheld for purposes of federal, state or local
taxes.

8.8
Off-set. The Company reserves the right to withhold any or all portions of an
award or to reduce an award to a participant up to an amount equal to any amount
the participant owes to the Company or any of its Affiliates.

8.9
Effective Date. This Plan was effective for the Plan Year commencing on January
1, 2014 and was amended and restated effective for the Plan year commencing on
January 1, 2018.








--------------------------------------------------------------------------------






EXHIBIT A
OPERATIONAL SAFETY STANDARDS
1.
Satisfactory completion of all required safety training and instruction

2.
Attendance at all required safety meetings

3.
Avoidance of preventable vehicle incidents

4.
Management discretion of overall compliance and understanding of safety
standards and requirements for operation






